DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis A. Majewski (Reg# 65,578) on 03/18/2021.

The application has been amended as follows: 
Claim 1 (currently amended):  A method for displaying vascular parameter data, the method comprising:
receiving, in a processor, a first 2-D angiographic image recorded at a first angle with respect to a patient containing a first image representation of the patient’s coronary arteries and a second 2-D angiographic image recorded at a second angle with respect to the patient containing a second image representation of the patient’s coronary arteries, the second angle being at least 30° different from the first angle;
creating, via the processor, a first data structure including first coordinates that are indicative of vascular locations of the patient’s coronary arteries in the first 2-D angiographic image and a second data structure including second coordinates that are indicative of the vascular locations of the patient’s coronary arteries in the second 2-D angiographic image; 
 the vascular locations along the patient’s coronary arteries, each identifier being linked to a coordinate of the first coordinates and a corresponding coordinate of the second coordinates that correspond to a same vascular location of the patient’s coronary arteries;
creating, via the processor, a fourth data structure including vascular parameter data that is linked to corresponding identifiers of the third data structure based on locations of the identifiers corresponding to the vascular locations of the patient’s coronary arteries
determining, via the processor, the vascular locations where at least some of the vascular parameter data is to be displayed in relation to the first 2-D angiographic image using the identifiers in the third data structure that link the vascular parameter data to the first coordinates; and
displaying via the processor, the first 2-D angiographic image and the at least some of the vascular parameter data such that the at least some of the vascular parameter data is displayed in proximity to a corresponding vascular location of the patient’s coronary arteries shown in the first 2-D angiographic image. 

Claim 2 (currently amended): The method of claim 1, further comprising receiving, in the processor, a selection of the first angiographic image before determining the vascular locations where at least some of the vascular parameter data is to be displayed in relation to the first 2-D angiographic image.

Claim 3 (currently amended): The method of claim 1, wherein linking the identifiers within at least one of the third data structure or the fourth data structure includes storing information indicative of the vascular locations in association with respective identifying tags.

Claim 4 (currently amended): The method of claim 1, wherein linking the identifiers within at least one of the third data structure or the fourth data structure includes storing information indicative of the vascular locations in association within a list.

Claim 6 (currently amended): The method of claim 5, wherein linking the identifiers includes[[ a]] using a position that is specified relative to other vascular locations or elements of the ordered list.

Claim 7 (currently amended): The method of claim 1, wherein the display of the at least some of the vascular parameter data at the vascular locations includes rendering a path between some of the vascular locations, the path being rendered with widths based on values determined by processing vascular widths for the vascular locations of at least one of the first 2-D angiographic image or the second 2-D angiographic image.

Claim 9 (currently amended):	The method of claim 1, wherein the display of the at least some of the vascular parameter data at the vascular locations includes rendering a path between the vascular locations, the path having a color assigned based on values of the at least some of the vascular parameter data. 

Claim 10 (currently amended): The method of claim 1, wherein the display of the at least some of the vascular parameter data at the vascular locations includes rendering a path between the vascular locations, the path having at least one of a transparency or a gap assigned based on values of the at least some of the vascular parameter data.

Claim 11 (currently amended): The method of claim 1, wherein the display of the at least some of the vascular parameter data at each of the vascular locations is based on a plurality of accessed parameter data elements. 

Claim 12 (currently amended): The method of claim 11, wherein at least one of the third data structure or the fourth data structure additionally links at least a third 2-D angiographic image not registrable to consistently align with the first and second 2-D angiographic images by an invertible 2-D geometrical transform, and at least some values of the accessed parameter data elements are derived from processing of the vascular locations of the third 2-D angiographic image. 

Claim 13 (currently amended): The method of claim 11, wherein the display of the at least some of the vascular parameter data at the vascular locations includes rendering using any combination of displayed path width, display color, display transparency, or display color channel assignment.

Claim 16 (currently amended): The method of claim 11, wherein the display of the at least some of the vascular parameter data at each of the vascular locations alternates between being based on different element accessed vascular parameter data. 

Claim 23 (currently amended): An apparatus for display of vascular parameters for vascular assessment, the apparatus comprising:
a memory device storing: 
a first angiographic image recorded at a first angle with respect to a patient containing a first image representation of the patient’s coronary arteries,

a first data structure including first coordinates that are indicative of vascular locations of the patient’s coronary arteries in the first angiographic image,
 a second data structure including second coordinates that are indicative of the vascular locations of the patient’s coronary arteries in the second angiographic image,
a third data structure including identifiers that are each representative of the vascular locations along the patient’s coronary arteries, each identifier being linked to a coordinate of the first coordinates and a corresponding coordinate of the second coordinates that correspond to a same vascular location of the patient’s coronary arteries, and
a fourth data structure including vascular parameter data that is linked to corresponding identifiers of the third data structure based on locations of the identifiers corresponding to the vascular locations of the patient’s coronary arteries; and
a processor communicatively coupled to a memory device, the processor configured to:
determine vascular locations where at least some of the vascular parameter data is to be displayed in relation to the first angiographic image using the identifiers in the third data structure that link the vascular parameter data to the first coordinates, and
cause the first angiographic image and the at least some of the vascular parameter data to be displayed such that the at least some of the vascular parameter data  a corresponding vascular location of the patient’s coronary arteries shown in the first angiographic image. 

Claim 24 (currently amended):  The apparatus of Claim 23, wherein the processor is configured to receive a selection of the first angiographic image before determining the vascular locations where at least some of the vascular parameter data is to be displayed in relation to the first 2-D angiographic image.

Claim 25 (currently amended):  The apparatus of Claim 23, wherein the processor is configured to:
receive a selection of the second angiographic image;
determine the vascular locations where at least some of the vascular parameter data is to be displayed in relation to the second angiographic image using the identifiers in the third data structure that link the vascular parameter data to the second coordinates; and
cause the second angiographic image and the at least some of the vascular parameter data to be displayed such that the at least some of the vascular parameter data is displayed in proximity to a corresponding vascular location of the patient’s coronary arteries shown in the second angiographic image. 

Claim 27 (currently amended):  The apparatus of Claim 25, wherein the processor is configured to:
	cause the at least some of the vascular parameter data to be displayed in a first frame of reference corresponding to the first angiographic image; and 
cause the at least some of the vascular parameter data to be displayed in a second frame of reference corresponding to the second angiographic image.  

Claim 30 (currently amended):  The apparatus of Claim 23, wherein the vascular locations along the patient’s coronary arteries include at least one of continuous points or sparse points along the patient’s coronary arteries.
Allowable Subject Matter
Claims 1-18 and 23-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 23, the closest prior art Lavi et al. discloses a data structure linking corresponding 2-D locations of the 2-D angiographic images, the corresponding 2-D locations including representation in common of a region of the cardiac vasculature, and displaying a display image in the frame of reference of the first image, where the display image at the plurality of linked 2-D locations in the frame of reference of the first image is based on at least vascular parameter data accessed by use of the linking data structure and wherein the accessed vascular parameter data is derived from processing of the correspondingly linked 2-D locations of the second image.  However, there is no specific mention of a first data structure including first coordinates that are indicative of vascular locations of the patient’s coronary arteries in the first 2D angiographic image, a second data structure including second coordinates indicative of the vascular locations in the second 2D angiographic image, a third data structure including identifiers that are each representative of the vascular locations, each identifier being linked to a coordinate of the first coordinates and a corresponding coordinate of the second coordinates that correspond to a same vascular location of the patients coronary arteries, and a fourth data structure including vascular parameter data that is linked to corresponding identifiers of the third data structure, and determining the vascular locations where at least some of the vascular parameter data is to be displayed in relation to the first 2D angiographic image using the identifiers in the third data 
With regards to claims 2-18, they are dependent on allowed claim 1.
With regards to claims 24-31, they are dependent on allowed claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/            Primary Examiner, Art Unit 2662